NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 SARWAN SINGH,                                    No. 05-73248

               Petitioner,                        Agency No. A096-144-299

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Sarwan Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s adverse

credibility determination, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002), and

deny the petition for review.

       Even though the IJ erred in her one-year time bar finding, see Cinapian v.

Holder, 567 F.3d 1067, 1073 (9th Cir. 2009) (“Where . . . the government alleges

an alien’s arrival date in the Notice to Appear, and the alien admits the

government’s allegation before the IJ, the allegations are considered judicial

admissions rendering the arrival date undisputed.”), substantial evidence supports

the IJ’s adverse credibility determination because Singh failed to establish

sufficiently and affirmatively his identity, see Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003) (affirming negative credibility finding based on, inter alia,

discrepancies regarding identity), and because the IJ made a specific and cogent

demeanor finding, see Arulampalam v. Ashcroft, 353 F.3d 679, 686 (9th Cir.

2003). In the absence of credible testimony, Singh failed to establish eligibility for

asylum or withholding of removal. See Farah, 348 F.3d at 1156.

       Singh waives any challenge to the IJ’s denial of relief under the CAT by

failing to argue it in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996).


AR/Research                                2                                     05-73248
       PETITION FOR REVIEW DENIED.




AR/Research                   3      05-73248